RESOLUCIÓN
Examinado el memorando de la Leda. Isabel Llompart Zeno, y a la luz de la Regla 21 del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXI-A, se le ordena a la Secretaria del Tribunal Supremo que remita los correspondientes mandatos en los casos electorales una vez transcurran tres (3) días de notificada la resolución que resuelve el caso, y cuando se haya solicitado una reconsideración, al día si-guiente de haberse resuelto la misma.

Notifíquese al Presidente de la Comisión Estatal de Elecciones y a los Comisionados Electorales, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo